197 F.3d 1153 (D.C. Cir. 1999)
Roberto Saavedra Bruno, et al.,Appellantsv.Madeleine K. Albright, Secretary of State, et al.,Appellees
No. 98-5495
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued September 10, 1999Decided December 3, 1999

Appeal from the United States District Court for the District of Columbia(98cv00252)
Jonathan P. Graham argued the cause for appellants. With  him on the briefs was Max Stier.
Meredith Manning, Assistant U.S. Attorney, argued the  cause for appellees. With her on the brief were Wilma A.  Lewis, U.S. Attorney, R. Craig Lawrence, Assistant U.S.  Attorney, David W. Ogden, Acting Assistant Attorney General, U.S. Department of Justice, and Alison Marie Igoe,  Attorney.
Before:  Sentelle, Randolph, and Rogers, Circuit Judges.
Opinion for the Court filed by Circuit Judge Randolph.
Randolph, Circuit Judge:


1
This is an appeal from the  judgment of the district court dismissing an action for judicial  review of the decision of the American Consulate in Panama  refusing to issue a visa to Roberto Saavedra Bruno, and the  decision of the American Consulate in La Paz, Bolivia, revoking another visa Saavedra  held.  Both consular decisions  rested on information, not revealed to Saavedra, that he had  engaged in illicit drug trafficking.  Saavedra unequivocally  denies the charge and complains that he has never had an  opportunity to confront and counter the evidence relied upon  by the consular officers.  He insists that the Administrative  Procedure Act, and the grant of jurisdiction over cases arising under federal law, entitles him to put the government to  its proof.


2
* Saavedra is a Bolivian national.  He moved to Washington,  D.C. with his family in 1993.  At the time, he held an F-1 visa  (student) and a B-1/B-2 visa (temporary visitor for business  or pleasure) set to expire in May 2002.  Shortly after settling  in Washington, Saavedra and his family moved again, to Coral  Gables, Florida.  There he formed a corporation--Musicanga,  Inc.--for the purpose of recording and promoting Latin  American music.  Saucedo Wichtendahl, a United States citizen, was hired as the company's artistic director and interim  manager.


3
In May 1995, Saavedra's company filed a petition for a  non immigrant worker with the INS, seeking to have Saavedra classified as a managerial employee qualified for an L-1  visa.  The INS approved the classification for a one-year  period, until May 17, 1996.  A month before this was to  expire, the company filed a petition to extend the classification for another year, which the INS granted.  Saavedra then traveled abroad to seek the renewal of his visa, as is required,  presenting himself to the American consul in Panama City on  May 16, 1996.  See 8 U.S.C.  1201(a).


4
Upon finding Saavedra listed in the State Department's  computer "lookout" system, the American consul in Panama  City denied his visa application.  Saavedra's name had been  entered by the U.S. Consul General in Bolivia, who had  received classified reports from federal agencies that Saavedra had been involved in narcotics trafficking.  Saavedra  quickly returned to the United States.  He was detained  briefly at the border but allowed to enter after an immigration hearing had been scheduled.  At the hearing the following week, the immigration officer told him to leave the  country and to resolve the matter with the United States  Embassy in Bolivia.  He therefore departed on June 11, 1996.In the meantime, Saavedra's lawyer provided information to  the Consul General in Bolivia, trying to persuade her of his  client's eligibility for a visa.  The Consul General reviewed  this information along with the classified reports and made a  formal determination that Saavedra was ineligible to be admitted to the United States under  212 of the Immigration  and Nationality Act ("INA"), 8 U.S.C.  1182(a)(2)(C), because there was reason to believe that he had been an illicit  trafficker of controlled substances, or had knowingly assisted  and abetted, or conspired and colluded with, others in the  illicit trafficking of controlled substances.  The Consul General sent a letter to Saavedra at his Florida address revoking  his B-1/B-2 visa.


5
Thereafter, the State Department issued an advisory opinion supporting the Consul General's finding that Saavedra  was ineligible for a visa under  212(a)(2)(C) of the INA. The State Department issued a Certificate of Revocation on  August 1, 1996, providing that the revocation of the B-1/B-2  visa would be effective as of Saavedra's next departure from  the United States.  Saavedra wrote to the Consul General  requesting her and the Department of State to recommend  that the Attorney General grant him a waiver pursuant to 8  U.S.C.  1182(d)(3), which would allow Saavedra to return  temporarily to the United States.  No action was taken on the waiver request until April 1998 when the State Department notified Saavedra that it had been denied.


6
In January 1998, Saavedra, his company, and its officer,  Wichtendahl, filed suit in the district court seeking review  under the Administrative Procedure Act ("APA"), 5 U.S.C.   701 et seq., of the revocation of his B-1/B-2 visa and the  refusal to renew his L-1 visa.  The complaint also challenged  the State Department's failure to act on the request for a  waiver of inadmissibility under  212(d)(3) of the INA, 8  U.S.C.  1182(d)(3). The district court dismissed the complaint, finding that the doctrine of consular nonreviewability  barred the first two claims and that the third claim was moot. Bruno v. Albright, 20 F. Supp. 2d 51 (D.D.C. 1998).

II

7
The main question is whether, under the Administrative  Procedure Act, an alien is entitled to judicial review of a  consul's denial of his application for a visa, and of the  revocation of a visa he already held.  To put the question in  perspective, we must begin with some history.


8
* After a century of unimpeded alien migration to the United  States, Congress in 1875 established grounds upon which  aliens might be refused entry, and, seven years later, enacted  the first general immigration statute.  See Act of Mar. 3,  1875, ch. 141, 18 Stat. 477 (barring prostitutes and convicts);Act of Aug. 3, 1882, ch. 376, 22 Stat. 214.  Further legislation  soon followed, including a general revision of the immigration  laws in 1903, enlarging the classes of aliens ineligible for  entry, and another general revision in 1917.  See Act of Mar.  3, 1903, ch. 1012, 32 Stat. 1213;  Act of Feb. 5, 1917, ch. 29, 39  Stat. 874.  In the same year, 1917, the Departments of State  and Labor issued a Joint Order to Diplomatic, Consular and  Immigration Officers requiring for the first time that aliens  coming to the United States have visas issued by an American consulate.  See generally 3 Green Haywood Hackworth,  Digest of International Law 741 (1942);  Leon Wildes, Review of Visa Denials:  The American Consul as 20th Century  Absolute Monarch, 26 San Diego L. Rev. 887, 892 (1989).  In the next year, while the country was at war, the President  designated the Secretary of State as the official in charge of  granting permission to aliens to enter.  See 3 Hackworth,  supra, at 741.  In implementing this system, American consuls in foreign countries simply advised aliens of the various  exclusionary provisions of the immigration laws, leaving the  determination of exclud ability to immigration officers at the  port of entry.  See Wildes, supra, at 892.  This resulted in  large numbers of foreigners making the arduous trip to the  United States only to be detained at the border and then  excluded.  See 3 Hackworth, supra, at 741-42.  To cure this  problem, Congress passed the Act of 1924 (ch. 190, 43 Stat.  153), transferring the responsibility for determining the admissibility of aliens from the Secretary of State to consular  officers.  See 3 Hackworth, supra, at 742.


9
The Immigration and Nationality Act of 1952, 8 U.S.C.   1101 et seq., now governs visa processing.  The INA confers upon consular officers exclusive authority to review  applications for visas, precluding even the Secretary of State  from controlling their determinations.  See 8 U.S.C.   1104(a), 1201(a).  The powers afforded to consular officers  include, in particular, the granting, denying and revoking of  immigrant and non-immigrant visas.  See 8 U.S.C.  1201(a),  (i).  Consular officers exercise this authority subject to the  eligibility requirements in the statute and corresponding regulations.  22 C.F.R.  41.121-.122.


10
Obtaining a visa from an American consul has never guaranteed an alien's entry into the United States.  A visa merely  gives the alien permission to arrive at a port of entry and  have an immigration officer independently examine the alien's  eligibility for admission.  See 8 U.S.C.  1201(h).  See generally James A.R. Nafziger, Review of Visa Denials by Consular Officers, 66 Wash. L. Rev. 1, 14 (1991). It is the immigration officer's responsibility to make certain that the alien does  not fall within any of the statutory categories barring admission.  Among the categories are past criminal behavior.  See  8 U.S.C.  1182.  Since 1952, the law has specifically excluded  aliens engaged in the illicit drug trade.  See 5 Charles Gordon et al., Immigration Law and Procedure  63.03[1][a]  (1997).


11
The following provision, barring drug traffickers, led the  consular officer to determine that Saavedra was ineligible for  a visa:  "any alien who the consular or immigration officer  knows or has reason to believe is or has been an illicit  trafficker in any such controlled substance or is or has been a  knowing assister, abettor, conspirator, or colluder with others" in the illicit trafficking in drugs is ineligible for entry.  8  U.S.C.  1182 (a)(2)(C).  In order to exclude an alien on this  basis, the consular officer "must have more than a mere  suspicion--there must exist a probability, supported by evidence, that the alien is or has been engaged in trafficking."  9  U.S. Department of State, Foreign Affairs Manual  40.23  (1999).  Consular officers possessing such evidence enter the  alien's name in the worldwide visa lookout system as "P2C",  possible narcotics trafficker.  When visa denials are based on  an applicant's listing in the lookout system, the consular  officer informs the applicant that the denial rested on a  finding of ineligibility, but the officer is not required to  disclose the existence or details of the INS lookout entry. See id.

B

12
Saavedra's argument against the district court's dismissal  of his action proceeds as follows:  under the Administrative  Procedure Act, judicial review of agency action is the norm,  preclusion of review the exception;  consular discretion in  determining whether to deny or revoke a visa is not unbounded;  Congress has not expressly barred judicial review of visa  decisions;  no statute strips the federal courts of jurisdiction  over such cases;  and this court's decision in Abourezk v.  Reagan, 785 F.2d 1043, 1049-52 (D.C. Cir. 1986), stands for  the proposition that consular visa determinations are subject  to judicial scrutiny.


13
Saavedra's general description of the APA is quite correct. Numerous opinions, of the Supreme Court and of the lower  federal courts, speak in terms of the APA's "presumption" of judicial review of agency action.  See, e.g., Lincoln v. Vigil,  508 U.S. 182, 190 (1993);  Abbott Lab. v. Gardner, 387 U.S.  136, 140 (1967);  Dixie Fuel Co. v. Commissioner of Social  Security, 171 F.3d 1052, 1057 (6th Cir. 1999);  Ball, Ball &  Brosamer, Inc. v. Reich, 24 F.3d 1147, 1450 (D.C. Cir. 1994).The presumption is said to derive from APA  702:  a "person  suffering legal wrong because of agency action, or adversely  affected or aggrieved by agency action ... is entitled to  judicial review thereof," 5 U.S.C.  702.  There are two  notable qualifications.  The validity of agency action may not  be tested in court if "statutes preclude judicial review" or if  "agency action is committed to agency discretion by law."  5  U.S.C.  701(a)(1)-(2).


14
Sometimes it is suggested that  701(a)(1) and (2) are the  only exceptions to review under  702.  See Bennett v. Spear,  520 U.S. 154, 175 117 S.Ct. 1154,137 L.Ed.2d 281 (1997);  Florida Power & Light Co. v. EPA,  145 F.3d 1414, 1420 (D.C. Cir. 1998);  Comsat Corp. v. FCC,  114 F.3d 223, 226 (D.C. Cir. 1997).  The suggestion is, we  think, not entirely accurate. As revised in 1976,  702 itself  contains another qualifying clause. It provides that "Nothing  herein"--which includes the portion of  702 from which the  presumption of review ability is derived--"affects other limitations on judicial review or the power or duty of the court to  dismiss any action or deny relief on any other appropriate  legal or equitable ground," 5 U.S.C.  702(1).  The House  Report accompanying this amendment described these "other  limitations" as including "express or implied preclusion of  judicial review."  H.R. Rep. No. 94-1656, at 12 (1976).1  The Administrative Conference of the United States, which had  proposed the specific language enacted as  702(1), explained  that the courts would still refuse "to decide issues about  foreign affairs, military policy and other subjects inappropriate for judicial action."  1 Recommendations and Reports of  the Administrative Conference 191, 225.  On the same subject, the Administrative Conference pointed out that "much of  the law of unreviewability consists of marking out areas in  which legislative action or traditional practice indicate that  courts are unqualified or that issues are inappropriate for  judicial determination."  Id.


15
Whether analyzed in terms of  702(1), or in terms of   701(a)(1), the conclusion is the same--the district court  rightly held that it could not entertain Saavedra's lawsuit. The overriding consideration is the nature of consular visa  decisions.2  To the history just discussed, more must be  added.


16
In prescribing the conditions for allowing aliens to enter  the country, Congress acted in accordance with the ancient  principle of international law that a nation state has the  inherent right to exclude or admit foreigners and to prescribe  applicable terms and conditions.3  This firmly-established  Principle, dating from Roman times,4 received recognition  during the Constitutional Convention5 and has continued to  be an important postulate in the foreign relations of this  country and other members of the international community.6For more than a century, the Supreme Court has thus  recognized the power to exclude aliens as " 'inherent in  sovereignty, necessary for maintaining normal international  relations and defending the country against foreign encroachments and dangers--a power to be exercised exclusively by  the political branches of government' "7 and not "granted away or restrained on behalf of anyone."  The Chinese Exclusion Case, 130 U.S. 581, 609 (1889).


17
These considerations underlie the Court's long-standing  recognition that "any policy toward aliens is vitally and  intricately interwoven with contemporaneous policies in regard to the conduct of foreign relations, the war power, and  the maintenance of a republican form of government.  Such  matters are so exclusively entrusted to the political branches  of government as to be largely immune from judicial inquiry  or interference."  Harisiades v. Shaughnessy, 342 U.S. 580,  588-89 (1952);  see also Reno v. American-Arab Comm., 119  S. Ct. 936, 947 (1999).  Though it may be "error to suppose  that every case or controversy which touches foreign relations  lies beyond judicial cognizance," Baker v. Carr, 369 U.S. 186,  211 (1962), it is nevertheless "not within the province of any  court, unless expressly authorized by law, to review the  determination of the political branch of the Government to  exclude a given alien."  United States ex rel. Knauff v.  Shaughnessy, 338 U.S. 537, 543 (1950).8


18
In view of the political nature of visa determinations and of  the lack of any statute expressly authorizing judicial review of  consular officers' actions, courts have applied what has become known as the doctrine of consular nonreviewability. The doctrine holds that a consular official's decision to issue  or withhold a visa is not subject to judicial review, at least  unless Congress says otherwise.9  For the greater part of this century, our court has therefore refused to review visa decisions of consular officials.  United States ex rel. Ulrich v.  Kellogg, 30 F.2d 984, 986 (D.C. Cir. 1929), held that the then current immigration law did not provide for an official review  of a consular officer's denial of a visa.  Under succeeding  incarnations of federal immigration law through to the present, this court and other federal courts have adhered to the  view that consular visa determinations are not subject to  judicial review.  See, e.g., Castaneda-Gonzalez v. INS, 564  F.2d 417, 428 n.25 (D.C. Cir. 1977);  Chi Doan v. INS, 160  F.3d 508, 509 (8th Cir. 1998);  Centeno v. Shultz, 817 F.2d  1212, 1213 (5th Cir. 1987) (per curiam);  Li Hing of Hong  Kong, Inc. v. Levin, 800 F.2d 970 (9th Cir. 1986);  Rivera de  Gomez v. Kissinger, 534 F.2d 518, 518 (2d Cir. 1976) (per  curiam);  Romero v. Consulate of the United States, Barranquilla, Colombia, 860 F. Supp. 319, 322-24 (E.D. Va. 1994);Kummer v. Schultz, 578 F. Supp. 341, 342 (N.D. Tex. 1984);Licea-Gomez v. Pilliod, 193 F. Supp. 577, 582 (N.D. Ill. 1960).In Castaneda-Gonzalez, we dealt with the subject tersely, in a  footnote, because the law was so settled:  a consular officer,  we wrote, could refuse to issue a visa to an alien "without fear  of reversal since visa decisions are nonreviewable."  564 F.2d  at 428 n.25.


19
In terms of APA  702(1), the doctrine of consular nonreviewability--the origin of which predates passage of the  APA--thus represents one of the "limitations on judicial  review" unaffected by  702's opening clause granting a right  of review to persons suffering "legal wrong" from agency  action.10  As the report of the Administrative Conference on  702(1) put it, this is an area "in which legislative action  [and] traditional practice indicate that courts are unqualified  or that issues are inappropriate for judicial determination."11


20
Or from the principles just discussed we may infer that, in  the words of APA  701(a)(1), the immigration laws "preclude  judicial review" of the consular visa decisions.  The inference  is, we believe, unmistakable in light of the severe limitation of  remedies afforded aliens who--unlike Saavedra--are physically present at the United States border when they are  denied entry.  Again, some history needs to be recounted.


21
Until the Supreme Court's decision in Brownell v. We  Shung, 352 U.S. 180, 77 S.Ct. 252,1 L.Ed.2d 225 (1956), aliens detained by immigration  officials at ports of entry had but one legal recourse--habeas  corpus.  See Heikkila v. Barber, 345 U.S. 229 (1953);  Ekiu v.  United States, 142 U.S. 651, 660 (1892).  The right to seek


22
habeas relief arose as a consequence of the alien's being in  custody;  it did not rest on any right to entry.  In We Shung,  the Court considered whether, in addition to habeas corpus,  an alien could challenge an exclusion order under the APA. The Court held that the 1952 INA, unlike the prior Immigration Act of 1917, did not limit detained aliens to habeas  corpus.  See We Shung, 352 U.S. at 184-86.  Citing the  legislative history of the 1952 Act, the Court concluded that  Congress had intended the APA to apply both to exclusion  and to deportation proceedings.  See id. at 186;  see also H.R.  Rep. No.  82-2096, at 127 (1952).  The Court limited its ruling  to aliens present in the United States, stating:  "We do not  suggest, of course, that an alien who has never presented  himself at the borders of this country may avail himself of the  declaratory judgment action by bringing the action from  abroad."  352 U.S. at 184 n.3.


23
In 1961, Congress overruled We Shung, amending the INA  to make clear that habeas corpus was the only method for  judicial review of exclusion orders. The House Report explained:


24
For three-quarters of a century, prior to the decision in the Shung case, habeas corpus was the sole and exclusive method for testing in court an administrative determination that an alien was not entitled to enter the United States....


25
* * *


26
... Such a restriction to habeas corpus does not deprive the alien of any constitutional rights.  It is well settled that aliens seeking admission to the United States cannot demand that their applications for entry be determined in a particular manner or by use of a particular type of proceedings.  For those aliens, the procedure fixed by Congress is deemed to be due process of law.  (Knauff v.Shaughnessy, 338 U.S. 537 (1950)).


27
H.R. Rep. No. 87-1086, at 31-32 (1961).  Under the INA  amendments, "any alien against whom a final order of exclusion has been made heretofore or hereafter under the provisions of [this Act] may obtain judicial review of such order by  habeas corpus proceedings and not otherwise."  Pub. L. No.  87-301,  5(b), 75 Stat. 651 (1961);  8 U.S.C.  1105a(b).


28
By restoring habeas corpus as the sole remedy, Congress  ensured that only aliens in custody could challenge exclusion  orders, a legislative decision implicitly precluding review to  aliens located abroad, such as Saavedra.  See H.R. Rep. No.  87-1086, supra, at 33.  The House Report pointed out that  "habeas corpus actions are necessarily determined in the  locality where the alien is, where he has been excluded, and  where he is 'knocking at the door.' "  Id.  The amendments  reflect Congress's sense that habeas provided "a full, complete, and adequate method for judicial review of an exclusion  order."  Id. at 32-33.  To allow APA review would "give  recognition to a fallacious doctrine that an alien has a 'right'  to enter this country which he may litigate in the courts of  the United States against the United States as a defendant."Id. at 33.  Moreover, the amended statute provided that "an  order of deportation or of exclusion shall not be reviewed by a  court if the alien has not exhausted [his] administrative  remedies ... or if he has departed from the United States."Id. at 3, 28 (emphasis added).


29
It is not plausible then, that in restricting review of exclusion orders to habeas corpus, Congress intended to allow  aliens residing abroad to have greater remedies than those  detained by immigration officials at United States ports of  entry. To put the matter in terms of APA  701(a)(1), we  may infer that the immigration laws preclude judicial review  of consular visa decisions.  There was no reason for Congress  to say as much expressly.  Given the historical background  against which it has legislated over the years, including even  the congressionally-overruled We Shung decision, 352 U.S. at  184 n.3, Congress could safely assume that aliens residing  abroad were barred from challenging consular visa decisions  in federal court unless legislation specifically permitted such  actions.  The presumption, in other words, is the opposite of  what the APA normally supposes.  In this respect the case is  similar to Department of the Navy v. Egan, 484 U.S. 518, 527 (1988).  See Peoples v. United States Dep't of Agric., 427 F.2d  561, 567 (D.C. Cir. 1969).  When it comes to matters touching  on national security or foreign affairs--and visa determinations are such matters--the presumption of review "runs  aground."  484 U.S. at 527.  This much follows from the  Court's instruction that APA review may be foreclosed by  virtue of "the collective import of legislative and judicial  history behind a particular statute ... [or] by inferences of  intent drawn from the statutory scheme as a whole." Block v.  Community Nutrition Inst., 467 U.S. 340, 349 (1984), relied  upon in Egan (484 U.S. at 530).  It follows as well from the  Court's recurring statements, of which United States ex rel.  Knauff v. Shaughnessy, 338 U.S. at 543, is an example, that  there may be no judicial review of the decisions to exclude  aliens unless Congress has "expressly authorized" this.


30
For many of the reasons just given and for another about  to be discussed, the government maintains that federal courts  have no jurisdiction over actions such as Saavedra's.  We  agree, of course, that in light of Califano v. Sanders, 430 U.S.  99, 105, 107 (1977), APA  702 cannot be considered a jurisdictional grant and that Saavedra must therefore rest on the  general federal question statute, 28 U.S.C.  1331.  But this  general jurisdictional provision, the government tells us, is  subject to preclusion-of-review legislation and the Illegal Immigration Reform and Immigrant Responsibility Act of 1996  ("IIRIRA"), Pub. L. No. 104-208,  306(a)(2), 110 Stat. 3009,  546, is such legislation.  There Congress further restricted  judicial review of exclusion orders, now called removal orders,  in actions brought by aliens present in the United States.  As  matters now stand, federal courts have no jurisdiction "to  review any final order of removal against an alien who is  removable by reason of having committed [certain] criminal  offense[s]"--including trafficking in controlled substances.  8  U.S.C.  1252(a)(2)(c);  cf.  Yang v. INS, 109 F.3d 1185, 1192  (7th Cir. 1997).  The IIRIRA also amended the immigration  law provision giving general jurisdiction to the district courts. The amended provision now reads:  the "district courts of the  United States shall have jurisdiction of all causes, civil and  criminal, brought by the United States that arise under the provisions of this sub chapter," 8 U.S.C.  1329, thus making  clear that district court jurisdiction founded on the immigration statute is confined to actions brought by the government.  See Reno v. American-Arab Comm., 119 S. Ct. at 940 n.4.The "provisions of this sub chapter," to which  1329 refers,  include the provisions dealing with consular visa decisions. Read in light of the long history of judicial noninterference  with the judgments of consular officers regarding visas, one  might characterize IIRIRA  1329 as a restriction on district  court jurisdiction to review claims such as those set forth in  Saavedra's complaint, a restriction superseding general federal question jurisdiction.  Or one might view this recent legislative history as reinforcing the judgment, to which we subscribe, that the immigration laws preclude judicial review of  consular visa decisions and that the doctrine of consular  nonreviewability remains intact, until Congress provides otherwise.  Both views amount to the same thing and lead to the  same conclusion--namely, that Saavedra's claims cannot be  heard.

C

31
All that remains of this aspect of the case is Saavedra's  argument that our decision in Abourezk v. Reagan, 785 F.2d  1043 (D.C. Cir. 1986), aff'd by an equally divided Court, 484  U.S. 1 (1987), forecloses any contention that consular visa  decisions are immune from judicial review.  We think Saavedra reads more into the Abourezk opinion than the court  intended.


32
Each plaintiff in the three consolidated actions on appeal in  Abourezk was an American citizen.  On constitutional and  statutory grounds, they contested the denial of visas to  foreigners they had invited to come to the United States and  give speeches.  785 F.2d at 1048-49.  In that respect the case  was akin to, but different from, Kleindienst v. Mandel, 408  U.S. 753 (1972).  Different because in Mandel, professors in  this country, claiming a First Amendment right to hear a  Belgian journalist talk in the United States, challenged not  the consular officer's denial of the journalist's request for a visa, but the Attorney General's refusal to waive his ineligibility for a visa (he was a Marxist).12  See id. at 756-59.  The  Supreme Court held in Mandel that so long as the Attorney  General gave a "facially legitimate and bona fide reason," as  he did, the courts will not test the decision by balancing the  justification against the supposed First Amendment interests  of those who wished to converse with the alien face-to-face. Id. at 770.


33
Citing Mandel, the court in Abourezk rejected the State  Department's contention that the district court lacked subject  matter jurisdiction.  Judicial review was proper, the court  held, when United States sponsors of a foreign individual  claim that the State Department's denial of a visa to an alien  violated their constitutional rights.  See id. at 1050.  As a  decision of a panel, Abourezk cannot be treated as an overruling of Castaneda-Gonzalez, 564 F.2d at 428 n.25,13 and it  cannot be read as expressing disagreement with other decisions recognizing the doctrine of consular nonreviewability. The Abourezk court went out of its way to distinguish those  decisions, and it did so on grounds that are against Saavedra.  Thus, the Abourezk court did not take issue with the "longstanding judicial practice of refusing to review [visa denial]  claims like those raised here" at the behest of a disappointed  alien.  785 F.2d at 1051 n.6 (citations omitted).  Instead, the  court found this judicial practice inapplicable to the cases  before it, because they involved "claims by United States  citizens rather than by aliens ... and statutory claims that  are accompanied by constitutional ones."  Id.14


34
Whatever one might think of these distinctions, they serve  to undermine Saavedra's position.  Unlike Abourezk, Saavedra's American sponsors--Musicanga, Inc. and Wichtendahl--asserted no constitutional claims.  Furthermore, in our  view, neither Musicanga, Inc., nor its officer Wichtendahl,  have standing to challenge the denial or the revocation of Saavedra's visa. With respect to purely statutory claims,  courts have made no distinction between aliens seeking review of adverse consular decisions and the United States  citizens sponsoring their admission;  neither is entitled to  judicial review.  See Li Hing of Hong Kong, Inc., 800 F.2d at  970.  Saavedra's American sponsors are attempting to assert  rights not afforded to them by the INA.  The INA permitted  them to file a petition with the Attorney General to have  Saavedra classified as a managerial employee so that he  might qualify for an L-1 visa.  See 8 U.S.C.  1154(a)(1)(D).When their petition was granted and Saavedra received that  classification, their cognizable interest terminated.  Because  their interest has already been satisfied, the citizen sponsors  have not been aggrieved "within the meaning of the relevant  statute" and have no right of review under the APA even if  APA review were available.  National Credit Union Admin.  v. First Nat'l Bank & Trust Co., 118 S. Ct. 927, 933 (1998);  5  U.S.C.  702.


35
Thus, Saavedra cannot by any stretch bring himself within  the narrow holding of Abourezk.  Any doubts on this score  are laid to rest by City of New York v. Baker, 878 F.2d 507  (D.C. Cir. 1989), an appeal from the judgment of the district  court rendered on remand from Abourezk.  Citing  Castaneda-Gonzalez, the court held that neither it nor the  district court has the "power to serve as a proxy consular  officer":  "This circuit has recognized, as has every circuit to  consider the issue, that the courts are without authority to  displace the consular function in the issuance of visas."  878  F.2d at 512.15


36
In addition, Abourezk rested in large measure on the  provision of the INA-8 U.S.C.  1329 (1982)--then giving  federal district courts jurisdiction over "all causes, civil and  criminal, arising under any of the provisions" of the immigration statutes.  See 785 F.2d at 1049-50.  In light of  1329,  the Abourezk court determined that APA  701(a)(1) did not  apply:  "the Immigration Act, far from precluding review,  affirmatively provides for it."  785 F.2d at 1051.  No such  statement can be made today.  As we have discussed (pp. 1516 supra), the amendment to  1329 now makes clear that  district courts do not have general jurisdiction over claims  arising under the immigration laws and that their jurisdiction  extends only to actions brought by the government.

III

37
The remaining portion of Saavedra's complaint sought an  injunction compelling the State Department to act on Saavedra's request for a waiver of inadmissibility pursuant to 8  U.S.C.  1182(d)(3).  Though the State Department has since  denied the waiver request, Saavedra maintains that the claim  is not moot because "voluntary cessation of challenged conduct" does not render the controversy ended.  Brief for  Appellants at 42, citing United States v. W.T. Grant Co., 345  U.S. 629, 632 (1953).  Saavedra now seeks a declaration that  the government must respond in a timely fashion to waiver  requests that he is likely to file in the future.  The State  Department's one-time delay in acting on Saavedra's request  does not satisfy this court that such relief is necessary. Because Saavedra has not shown a "cognizable danger of  recurrent violation," we decline to issue the declaration he  requests.  Madsen v. Women's Health Center, Inc., 512 U.S.  753, 765 n.3 (1994) (citing United States v. W.T. Grant Co.,  345 U.S. at 633).


38
Affirmed.



Notes:


1
 For the most part, the Department of Justice supported the amendment of APA  702, the main purpose of which was to eliminate the defense of sovereign immunity of the United States in actions in federal court seeking relief other than money damages.  Then-Assistant Attorney General Antonin Scalia told the Senate subcommittee that "one of the very premises of the proposal" was that actions seeking judicial review could still be disposed of on grounds such as "lack of standing;  lack of ripeness;  availability of an alternative remedy in another court;  express or implied statutory preclusion of judicial review;  commission of the matter by law to agency discretion;  privileged nature of the defendant's conduct;  failure to exhaust administrative remedies;  discretionary power to refuse equitable relief;  and the 'political question' doctrine."  H.R. Rep. No. 94-1656, supra, Exh. C, at 26-27.


2
 Our discussion in this part applies both to the revocation of Saavedra's B-1/B-2 visa and the denial of his L-1 visa.  Consular officers have complete discretion over issuance and revocation of visas.  See 8 U.S.C.  1104(a), 1201(i).  The INA provides, "After the issuance of a visa or other documentation to any alien, the consular officer or the Secretary of State may at any time, in his discretion, revoke such visa or documentation."  8 U.S.C.  1201(i);  see also 22 C.F.R.  41.122.  The same eligibility criteria apply whether the consular officer refuses to renew a visa or decides to revoke a previously issued one.  See 8 U.S.C.  1182(a)(2)(C).  In Saavedra's case, once the Consul General in La Paz received information rendering him ineligible for an L-1 visa, that same information resulted in the revocation of his B-1/B-2 visa.


3
 See, e.g., Ekiu v. United States, 142 U.S. 651, 659 (1892);  Harisiades v. Shaughnessy, 342 U.S. 580, 596 (1952) (Justice Frankfurter, concurring);  C. BouvE, Exclusion and Expulsion of Aliens, 4 & n.3 (1912), and authorities there cited;  II Emerlich de Vattel, Le Droit Des Gens  94, 100 (1758).


4
 E. Borchard, Diplomatic Protection of Citizens Abroad 33, 44-48 (1915).


5
 See 3 Papers of James Madison 1277 (1840), in which Madison reports Gouverneur Morris' observation during the debates that "every society, from a great nation down to a club, ha[s] the right of declaring the conditions on which new members should be admitted."  Article I, Section 9, Clause 1, of the Constitution is an implicit recognition of Congress's authority to regulate immigration.  In addition, Article III of the Jay Treaty of 1794, 8 Stat. 116, 117, provided that British and American subjects could freely cross the Canadian border.  See Karnuth v. United States, 279 U.S. 231 (1929).  As to the Colonial understanding of the sovereign's power to control the admission of aliens, see Thomas Jefferson, Notes on the State of Virginia 83-85 (Peden ed. 1955).


6
 See, e.g., Convention Between the United States of America and other American Republics Regarding the Status of Aliens, art.  I, 46 Stat. 2753, 2754 (1928);  Constitution of the Intergovernmental Committee for European Migration, 6 U.S.T 603, 604 (1955);  Hines v. Davidowitz, 312 U.S. 52 (1941);  3 Hackworth, supra, at 725-29;  W. Hall, International Law 211-12 (6th ed. 1909);  4 John Bassett Moore, International Law Digest 151-74 (1906);  Borchard, supra note 5, at 44-48.


7
 Kleindienst v. Mandel, 408 U.S. 753, 765 (1972), quoting the Solicitor General's brief;  see Fiallo v. Bell, 430 U.S. 787, 792 (1977) (quoting Shaughnessy v. Mezei, 345 U.S. 206, 210 (1953)).


8
Justice Harlan put it this way in Lem Moon Sing v. United  States, 158 U.S. 538, 547 (1895):  "The power of Congress to exclude  aliens altogether from the United States, or to prescribe the terms  and conditions upon which they may come to this country, and to  have its declared policy in that regard enforced exclusively through  executive officers, without judicial intervention, is settled by our  previous adjudications."


9
 Historically, disputes arising from the denial of a visa application have been handled through diplomatic channels, not by courts. In United States ex rel. London v. Phelps, 22 F.2d 288 (2d Cir.  1927), a British subject challenged the denial of a visa, which  prevented her from traveling from Montreal to visit her children in  New York.  The Second Circuit, holding the denial nonreviewable,  noted that the "[u]njustifiable refusal to vise a passport may be  ground for diplomatic complaint by the nation whose subject has  been discriminated against [but is] beyond the jurisdiction of the  court."  See id. at 290 (citing 3 John Bassett Moore, A Digest of  International Law 995-97 (1906)).


10
 The same result would follow if "legal wrong" in  702 were  interpreted, as the Attorney General's Manual suggested in 1947, to  mean "such wrong as ... the courts have recognized as constituting ground for judicial review."  United States Department of Justice,  Attorney General's Manual on the Administrative Procedure Act  96 (1947).  Hence, in certain areas--and visa determinations are  one of them--judicial non-intervention is the norm and the presumption of review "runs aground."  Department of the Navy v.  Egan, 484 U.S. 518, 527 (1988);  Peoples v. United States Dep't of  Agric., 427 F.2d 561, 567 (D.C. Cir. 1969).


11
 As to  701(a)(2)--"agency action committed to agency discretion by law"--the Supreme Court has not as yet adopted Justice  Scalia's view, expressed in his dissenting opinion in Webster v. Doe,  486 U.S. 592, 608-10 (1988), that  701(a)(2) was meant to incorporate the common law of judicial review "--a body of jurisprudence  that had marked out, with more or less precision, certain issues and  certain areas that were beyond the range of judicial review."  Id. at  608.  Rather, in Webster v. Doe, id. at 599-600, as in Heckler v.  Chaney, 470 U.S. 820 (1985), the Court interpreted  701(a)(1) to  preclude judicial review when statutes are written so broadly that  "there is no law to apply" (Citizens to Preserve Overton Park, Inc.  v. Volpe, 401 U.S. 402, 410 (1971)).  In Abourezk v. Reagan, 785  F.2d 1043, 1051 (D.C. Cir. 1986), aff'd by an equally divided Court,  484 U.S. 1 (1987), this court held that "the Immigration Act  emphatically did not commit the decision to exclude an alien to  standardless agency discretion...."


12
 The INA authorizes the Attorney General to grant a waiver of  ineligibility upon recommendation of the Secretary of State or of  the consular officer that the alien be admitted temporarily despite  his inadmissibility.  See 8 U.S.C.  1182(d)(3).


13
 One panel cannot overrule another panel.  See LaShawn v.  Barry, 87 F.3d 1389 (D.C. Cir. 1996).


14
 We take note of Judge Bork's point that plaintiffs' statutory  claims had to be reviewed in order for the court to reach their  constitutional claims.  See id. at 1062 n.1 (Bork, J., dissenting).


15
 Given the fact that Abourezk was the "law of the case," the  court in Baker engaged in no discussion regarding preclusion of  judicial review.  The statement we quote dealt with the question of  remedy, but is important nonetheless in light of the court's citation,  with approval, to this court's opinion in Castaneda-Gonzalez and  the opinions of other courts sustaining the doctrine of consular  nonreviewability.